Citation Nr: 0335970	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-02 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
hepatitis A or B.  

2.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of service connection for 
hepatitis C.  

3.  Entitlement to nonservice-connected pension benefits, to 
include under the provisions of 38 C.F.R. § 3.321(b)(2).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from January to June 1972.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision by the RO that denied the 
veteran's claims of service connection for hepatitis A or B 
and hepatitis C, and entitlement to nonservice-connected 
pension benefits to include under the provisions of 38 C.F.R. 
§ 3.321(b)(2).  

With respect to the service connection claims, it is apparent 
that the RO did not take into account the fact that the 
veteran's original claim of service connection for 
"hepatitis" was denied in a July 1996 rating decision.  As 
such, the service-connected issues are as characterized 
hereinabove.   



REMAND

The veteran contends, in substance, that he suffers from 
hepatitis A, B, and/or C and residuals thereof as the result 
of an episode of jaundice in service and that he is entitled 
to nonservice-connected pension benefits to include under the 
provisions of 38 C.F.R. § 3.321(b)(2).  

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)) modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2003).  

This law (and regulations) also includes notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2003).  

Regarding the "new and material evidence" claims listed 
hereinabove, the Board points out that, while the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156, the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  

The application to reopen the above referenced claims was 
received on August 28, 2001, and as such, the version of 
3.156(a) in effect prior to August 29, 2001 is for 
application.  That notwithstanding, the regulations 
implementing VCAA do not otherwise create an exception to the 
applicability dates with respect to VA notification in cases 
of claims to reopen a finally decided claim.  

The Board also notes that, in September 2001 and January 
2002, the RO sent the veteran letters that were intended to 
comply with the notification requirements of the VCAA.  
However, these notification letters were defective because 
the veteran was not clearly informed of the time limit for 
submitting information or evidence under 38 U.S.C.A. 
§ 5103(b).  

Specifically, the RO intermittently informed the veteran that 
it would decide his claim on the evidence of record if he did 
not respond within thirty or sixty days but also essentially 
informed him that he would be afforded a period of one year 
in which to submit the requested evidence and information.  
An additional notification letter must therefore be sent to 
the veteran prior to further appellate action.  

Regarding the pension claim, it is noted that generally, the 
governing legal criteria provide three alternative ways upon 
which a finding of permanent and total disability for pension 
purposes may be based, two of which initially involve rating 
the veteran's disabilities under appropriate Diagnostic 
Codes, and then combining the ratings to see if the overall 
evaluated rises to a certain level.  See 38 C.F.R. §§ 4.15, 
4.16. 4.17 (2003).  

However, even if the veteran's disability ratings fail to 
meet the percentage standards, a permanent and total 
disability rating for pension purposes may be granted on an 
extraschedular basis if the veteran is unemployable by reason 
of his disabilities, age, occupational background and other 
related factors.  See 38 C.F.R. § 3.321(b)(2); 4.17(b) 
(2003).  

Regarding the compensation claims, it is pointed out that the 
governing legal criteria also provide that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002).  

As noted hereinabove, in a July 1996 RO decision, service 
connection was denied for hepatitis.  The veteran did not 
appeal this decision, and as such it is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2003).  

Final decisions are not subject to revision on the same 
factual basis.  If, however, "new and material" evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108 
(West 2002).  

In trying to develop these claims, the veteran was scheduled 
for pertinent examinations to take place in May 2003.  The 
record reflects that he was unable to attend these 
examinations because he was incarcerated.  The veteran did, 
however, indicate that he may be paroled as early as 
September 2003 or soon thereafter, and requested that the RO 
delay the scheduling of any examinations until it was 
determined when he was to be released from prison.  

There is no indication whether the veteran was indeed paroled 
or is still incarcerated.  In a December 2003 informal 
hearing presentation, the veteran's representative requested 
that, at a minimum, it should be determined whether the 
veteran is indeed still incarcerated.  The Board agrees, and 
to extent that he is (or if it is otherwise feasible), 
examinations should be rescheduled.  

In this regard, it should be pointed out that pursuant to 
38 C.F.R. § 3.655 (2003), when a veteran fails to report, 
without good cause, for an examination scheduled in 
conjunction with a pension claim or a reopened claim for 
compensation, the claim shall be denied.  In rescheduling 
these examinations, the veteran should be notified of this 
provision.  

In view of the above, these claims are REMANDED to the RO for 
the following action:

1.  The RO should send the veteran and 
his representative a letter providing the 
notice required under 38 U.S.C.A. § 5103.  
The RO should inform the veteran that any 
evidence and information submitted in 
response to the letter must be received 
by the RO within one year of the date of 
the RO's letter and that he should inform 
the RO if he desires to waive the one-
year period for response.  The RO should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO is unable to obtain any pertinent 
evidence identified by the veteran, it 
should so inform the veteran.   

2.  The RO should also take the 
appropriate steps to determine whether 
the veteran is still in the custody of 
the Pennsylvania Department of 
Corrections.  

3.  To the extent possible, the veteran 
should be scheduled for an appropriate VA 
examination to determine the nature and 
likely etiology of his hepatitis A, B, 
and/or C.  The claims folder should be 
made available to, and reviewed by, the 
examiner prior to the examination.  To 
the extent possible, the examiner should 
provide an opinion as to whether it is as 
likely as not that the veteran suffers 
from disability manifested by hepatitis 
A, B, and/or C due to disease or injury 
in service.  

4.  The veteran should also undergo 
another VA general medical examination in 
order to determine the nature and 
severity of all of his disabilities.  All 
findings should be reported in detail.  
The claims folder should be made 
available to, and reviewed by, the 
examiner prior to the examination.  

In scheduling these examinations, the 
veteran should be provided with the 
dictates of 38 C.F.R. § 3.655, as 
discussed hereinabove.  

4.  The RO should then undertake any 
other indicated development.  

5.  Then, after providing the veteran 
with the appropriate time to submit 
additional evidence - see Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, Nos. 02-7007, -7008, -
7009, -7010 (Fed. Cir., September 22, 
2003)) - the RO should review all of the 
evidence of record, including any new 
evidence, and readjudicate the above 
listed claims on appeal.  

Regarding the pension claim, the RO 
should identify each of the veteran's 
disabilities and should assign a 
percentage rating for each disability.  

If any benefit sought on appeal is not 
granted an appropriate Supplemental 
Statement of the Case should be furnished 
to the veteran and his representative.  
They should also be afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


